Case 1:20-cr-00156-TNM Document 23 Filed 08/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 20-MJ-066
ASHTON NESMITH, : VIOLATION:
: 18 U.S.C. § 844(i)
Defendant. : (Arson)

18 U.S.C. § 924(c)(1)(B) (ii)
(Using, Carrying, Possessing, and
Discharging a Destructive Device During a
Crime of Violence)
26 U.S.C. § 5861(d)
(Unlawful Possession of an Unregistered
Firearm)
INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about April 22, 2020, within the District of Columbia, ASHTON NESMITH,
maliciously damaged and destroyed, or attempted to damage and destroy, by means of fire and
explosive materials, a vehicle and its contents, property of the Metropolitan Police Department for
the District of Columbia and the District of Columbia Government, used in and affecting interstate
commerce.
(Arson, in violation of Title 18, United States Code, Section 844(i))
COUNT TWO
On or about April 22, 2020, within the District of Columbia, ASHTON NESMITH, did
unlawfully and knowingly use, carry, possess, and discharge a firearm, as defined in 18 U.S.C. §

921(a)(3) which includes a destructive device, that is, a Molotov cocktail, during and in relation
Case 1:20-cr-00156-TNM Document 23 Filed 08/06/20 Page 2 of 2

to, and possess in furtherance of, a crime of violence, for which he may be prosecuted in a court
of the United States, that is Count One of this Indictment, which is incorporated herein.

(Using, Carrying, Possessing, and Discharging a Destructive Device During a Crime
of Violence, in violation of Title 18, United States Code, Sections 924(c)(1)(B)(ii))

COUNT THREE
On or about April 22, 2020, within the District of Columbia, ASHTON NESMITH
knowingly received and possessed a destructive device, that is, a Molotov cocktail, which had not
been registered to him in the National Firearms Registration and Transfer Record as required by
Chapter 53, Title 26 of the United States Code, Section 5845(f).

(Unlawful Possession of an Unregistered Firearm, in violation of Title 26, United States
Code, Section 5861(d))

A TRUE BILL:

zw FOREPERSON.

(V\ichook &- Shou

Attorney of the United States in
and for the District of Columbia.
